 



Exhibit 10.25
AMENDMENT TO THE EMPLOYMENT AGREEMENT
BETWEEN NATIONSHEALTH, INC. AND ROBERT E. TREMAIN
     WHEREAS, NationsHealth, Inc., a Delaware corporation (the “Company”)
entered into an agreement with Robert E. Tremain (the “Executive”) as of
February 3, 2006 to employ the Executive as Chief Operating Officer (the
“Agreement”); and
     WHEREAS, the Agreement provides that the Executive shall receive a
temporary housing allowance in connection with commencement of his employment
with the Company; and
     WHEREAS, the Company and the Executive wish to amend the terms of the
Agreement with respect to the temporary housing allowance as provided herein;
     NOW, THEREFORE, the parties agree to amend Section 3(a)(ii) of the
Agreement to provide in its entirety as follows:
a temporary housing allowance of up to $7,000 per month for a period of seven
months following the Effective Date of this Agreement or until such time as the
Executive obtains permanent housing, whichever is earlier;
     IN WITNESS WHEREOF, the parties have duly executed this amendment as of
March 8, 2006.

          WITNESS:   NATIONSHEALTH INC.
 
       
/s/ Ady Savard
  By:   /s/ Glenn M. Parker, M.D.
 
       
 
  Name:   Glenn M. Parker, M.D.
 
  Title:   Chief Executive Officer
WITNESS:
       
 
       
/s/ Ady Savard
  By:   /s/ Robert E. Tremain
 
       
 
  Name:   Robert E. Tremain

 